Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 2/15/2022 in which claims 1-4, 6-10, 12-15, 19-21 are pending, claim 21 is new and claims 1-4, 6-10, 12-15, 19 and 20 are currently amended. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circumferential channel in the drive pulley and clutch pulley must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not identify the circumferential channel in the drive pulley and clutch pulley.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the circumferential channel of the drive pulley and clutch pulley" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites, “wherein the rotational power of the drive side is provided through a clutch mechanism powered by an engine.” Claim 21 in line 11 recites, “a drive source with a clutch pulley”.  Neither the engine or the clutch mechanism of claim 15 have been related back to the drive source and clutch pulley of claim 21.   Therefore, it is not clear if the clutch pulley of claim 21 is part of the clutch mechanism of claim 15.  It is also not clear if the drive source is the engine, or if the engine is a second drive source. 
Claim 20 recites, “wherein rotational power is transferred to the drive pulley from the clutch pulley by means of a flexible drive belt.”  The flexible drive belt appears to be the same structure claims in claim 21 as the “drive belt”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 recites, “wherein rotational power is transferred to the drive pulley from the clutch pulley by means of a flexible drive belt.”  The flexible drive belt appears to be the same structure claims in claim 21 as the “drive belt”.    These limitations appear to be set forth in claim 21, section (v), that recite, “a drive belt partially encircling an outer circumference of both the clutch pulley and the drive pulley as well as the first drive blade wheel secured thereto.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-13, 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (U.S. Patent 8,276,493) in view of Johnston. Sr. (U.S. Patent 6,722,248), herein referred to as Johnston and in further view of Wightman (WO2019/0231703) and in further Rickmers et al. (U.S. Patent 4711032), herein referred to as Rickmers.
In regards to claim 1, Dale discloses a sawmill for cutting logs in successive bi-directional passes, comprising: a frame (sawmill base 90) with a proximal and distal end, the frame comprising first and second spaced apart horizontally extending beams (rails 86, 88);
a carriage assembly (e.g. Figure 1) comprising a first and second pair of spaced apart proximal and distal posts (20, 22, 24, 26), each pair of posts having an upper end and a lower end wherein spanning between the upper ends of each pair of support posts is an upper connecting member (not numbered, the brackets near pulleys 50 and 54) and wherein spanning between the lower ends of each pair of support posts is a lower connecting member (32, 34), the lower connecting members slidably secured  (via wheel assemblies 36, 38, 40, 42) to the first and second horizontally extending beams (86, 88) and a cross-brace (44) extending between the upper ends of the distal posts of the first and second paid of spaced apart posts; 
a saw head (saw head 84) mounted atop the carriage assembly (fig. 1) for mounting thereon a band saw drive source (engine 94) and first and second band saw blade wheels (at opposite ends of guard 96).
and an actuating mechanism (crank handle 60) for raising and lowering, as a unit, the first and second band blade wheels;
a saw head weldment (guard 96); a first blade wheel shaft and a second blade wheel shaft (to rotate the left and right blade wheels; not shown under guard 96).
Dale does not disclose first and second band saw blades partially circumscribing the first and second band saw blade wheels with a cutting edge of the first and second band saw blades directed oppositely from one another so that as the carriage assembly and saw head travel along the frame a first horizontal section from the log is cut by the first saw blade and as the carriage assembly and saw head reciprocate on the horizontally extending beams in the opposite direction, a second horizontal section is cut from the log by the second and oppositely directed band saw blade.  Attention is further directed to the Johnston and Wightman bandsaws.  Johnston discloses a band mill apparatus wherein the saw carriage travels along parallel rails for cutting horizontal sections from successive back and forth passes across each log.  The mill is capable of cutting the log sections during each pass by the use of two bandsaw blades mounted on the singular carriage, such that one section is cut during the first pass and a second section is cut as the carriage travels in the opposite direction.  This improves the throughput of the log as the log doesn’t need to be repositioned after each cut.   Johnston does not disclose that the two blades are mounted partially circumscribing the same first and second band saw blade wheels, as each blade is on both a respective first and second wheel.  Attention is further directed to the Wightman bandsaw. Wightman discloses an alternative arrangement of providing two bandsaw blades on the same two blade wheels.  The teeth of the blades extend away from each other, such that repeated cuts can be made in the product.  As the product passes the saw blade, the blade is able to sever the product on both a forward and reverse pass.  As it is demonstrated by Johnston to be desirable to provide sawing features that allow for cutting the work piece as it passes through the saw blade in both a forward and reversed cutting pass, and as demonstrated by Wightman that this process can be accomplished on a singular bandsaw carriage with two wheels, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the Dale bandsaw as shown by Wightman to possess a second blade for predictable result of allowing for both forward and reverse sectioning of the work piece to improve the efficiency of the sawmill. 
The modified device of Dale still does not disclose the workings of the motor drive and the operation of the band saw blade wheels such that Dale does not positively disclose a clutch pulley mounted to an output shaft of the drive source (motor Fig. 11); a first blade wheel shaft with a proximal end and a distal end, the proximal end of the blade wheel shaft secured to a saw head, a drive pulley rotatably mounted proximate to the proximal end of the blade wheel shaft and the first band saw blade wheel  rotatably mounted proximate to the distal end of the blade wheel shaft and secured to the drive pulley wherein the drive pulley and first band saw blade wheel are operable to connectedly rotate about the blade wheel shaft; 2 of 12Response to the Non-Final Office Action dated December 13, 2021U.S. Patent Application Serial No.: 16/580,07748133266v2Docket No.: 614489a second blade wheel wherein the second band saw blade wheel is rotatably mounted to the second blade wheel shaft laterally from the first blade wheel shaft; a drive belt  partially encircling an outer circumference of the clutch pulley and the drive pulley, the drive belt operable to transfer rotational motion from the drive to the drive pulley, and the first band saw blade wheel. Attention is further directed to the Rickmers reference.  Rickmers discloses another bandsaw for use on a sawmill that employs a clutch arrangement mounted by a motor support member 162 to the rails 74/72.  The clutch arrangement “is utilized to stop the blade as required for operational safety” (col. 8, lines 55-57).  The clutch 160 is concentrically mounted to the output shaft 31 of the motor, per Figure 4. The arrangement allows the motor to be rotated such that it can be repositioned whether the bandsaw is to be used in a horizontal or vertical orientation (col. 5, lines 55-68).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have incorporated a clutch on the output shaft of the Dale bandsaw such as demonstrated by Rickmers to increase the safety of the operation by employing a simple and efficient clutch braking mechanism that allows for the repositioning of the motor to improve the usefulness and cutting options of the sawmill.  
Therefore the modified device of Dale discloses disclose a clutch pulley (Rickmers 160) mounted to an output shaft of the drive source (motor Dale Fig. 11 / 31 Rickmers); a first blade wheel shaft (150 Rickmers) with a proximal end and a distal end(a front/back of the shaft), the proximal end of the blade wheel shaft secured to a saw head weldment (guard 96 Dale / covers 230/232), a drive pulley (inner wheel 36; 156 Rickmers) rotatably mounted proximate to the proximal end of the blade wheel shaft (150 Rickmers) and the first band saw blade wheel  (26b Rickmers) rotatably mounted proximate to the distal end of the blade wheel shaft and secured to the drive pulley (inner wheel 36; 156 Rickmers), wherein the drive pulley (inner wheel 36; 156 Rickmers) and first band saw blade wheel (26b Rickmers) are operable to connectedly rotate about the blade wheel shaft (150 Rickmers); 2 of 12Response to the Non-Final Office Action dated December 13, 2021U.S. Patent Application Serial No.: 16/580,07748133266v2Docket No.: 614489a second blade wheel shaft (center shaft of wheel 26; Dale ‘472) wherein the second band saw blade wheel (26a Rickmers) is rotatably mounted to the second blade wheel shaft laterally from the first blade wheel shaft (shafts are connected to the wheels 26a/26b) which are at opposite ends of the bandsaw); a drive belt  (158 Rickmers) partially encircling an outer circumference of the clutch pulley (160 Rickmers) and the drive pulley (156 Rickmers), the drive belt  (158 Rickmers) operable to transfer rotational motion from the drive source (motor 38; 30 Rickmers) to the drive pulley (156 Rickmers), and the first band saw blade wheel (26 Rickmers).
In regards to claim 2, the modified device of Dale discloses wherein the first and second band saw blades (21A/ 21B; as modified by Wightman) comprise a cutting edge and a trailing edge.
In regards to claim 3, the modified device of Dale discloses wherein the first and second blade wheels (e.g. 13A/13B Wightman / under guard 96 Dale) comprise a circumscribing rib (rim 15 with a flange 17 Wightman; Fig. 3) for separating the trailing edges of the first and second band saw blades.
In regards to claim 4, the modified device of Dale discloses wherein at least one guide roller (rotatable guide 23) is disposed proximate each blade wheel to facilitate leveling and alignment of the rotating bandsaw blade (Wightman 2nd to last paragraph “Most band saws have some mechanism for supporting or guiding the back of the blade while cutting. The band saw using these wheels may need the same support or guide 23. The guide 23 must be made of a wear resistant material. The guide 23 may take on several shapes including round, square, rectangular, rotatable, etc. For illustration a square guide 23 is shown in FIG. 2. In this illustration the guide 23 is mounted under a table 25 that carries the material to be sawed. This is also purely illustrative. The band saw may have an upper guide and lower guide or just one or the other. The band saw may have the guide mounted to the table or to the frame. For certain automation applications the band saw may not even have a table. The guide is there to prevent the blade from being pushed excessively in the cutting plane towards the other blade. This will also allow higher cutting forces without damaging the blades 21 or wheels 13. The blade may also require side guides either as part of the guide 23 or a separate guide similar to that which is available on commercial band saws.”).
In regards to claim 6, the modified device of Dale discloses wherein the band saw blades each comprise a cutting edge (toothed edge; Wightman Fig. 6) and a trailing edge (back edge; Wightman Fig 6).
In regards to claim 7, the modified device of Dale discloses wherein each of the blade wheels comprise a circumferential channel (each side of wheel is tapered toward the center; fig. 3 Wightman) and a circumferential rib rim 15 with a flange 17 Wightman; Fig. 3), the trailing edge of each band saw blade disposed adjacent the circumferential rib.
In regards to claim 8, the modified device of Dale discloses wherein the circumferential rib (rim 15 with a flange 17 Wightman; Fig. 3) restrains the band saw blade against lateral movement off the band saw blade wheels when cutting a log.
In regards to claim 9, the modified device of Dale discloses wherein at least one guide roller (rotatable guide 23) is positioned proximate each of the blade wheels. (Wightman 2nd to last paragraph “Most band saws have some mechanism for supporting or guiding the back of the blade while cutting. The band saw using these wheels may need the same support or guide 23. The guide 23 must be made of a wear resistant material. The guide 23 may take on several shapes including round, square, rectangular, rotatable, etc. For illustration a square guide 23 is shown in FIG. 2. In this illustration the guide 23 is mounted under a table 25 that carries the material to be sawed. This is also purely illustrative. The band saw may have an upper guide and lower guide or just one or the other. The band saw may have the guide mounted to the table or to the frame. For certain automation applications the band saw may not even have a table. The guide is there to prevent the blade from being pushed excessively in the cutting plane towards the other blade. This will also allow higher cutting forces without damaging the blades 21 or wheels 13. The blade may also require side guides either as part of the guide 23 or a separate guide similar to that which is available on commercial band saws.”).
In regards to claim 10, the modified device of Dale discloses wherein at least two guide rollers (23) are disposed proximately beneath each of the oppositely disposed band saw blade. (The band saw may have an upper guide and lower guide or just one or the other. Wightman 2nd to last paragraph)
In regards to claim 12, the modified device of Dale discloses wherein the carriage assembly includes a plurality of carriage rollers (wheels assemblies 36, 38, 40, 42) beneath both lower connecting members.
In regards to claim 13, the modified device of Dale discloses wherein the carriage rollers (wheels assemblies 36, 38, 40, 42) ride atop a rail (tops of 86, 88) disposed atop each of the spaced apart longitudinally extending beams (rails 86, 88) of the frame.
In regards to claim 19, the modified device of Dale discloses wherein the bandsaw blades (21A/21B as modified by Wightman) circumscribe approximately 180 degrees of the circumference of the at least one drive side band saw blade wheel and the at least one unpowered side band saw blade wheel.
In regards to claim 20, the modified device of Dale discloses wherein rotational power is transferred to the drive pulley (158 Rickmers) from the clutch pulley by means of a flexible drive belt. 

In regards to claim 21, the modified device of Dale discloses a sawmill for cutting a log in successive bi-directional passes, comprising: a frame (sawmill base 90) comprising first and second spaced apart longitudinally extending beams (rails 86,88); a carriage assembly (e.g. Fig. 1) comprising a first and second pair of spaced apart posts (20, 22, 24, 26), each pair of posts having an upper end and a lower end wherein spanning between the upper ends of each pair of spaced apart posts is an upper connecting member (not numbered, the brackets near pulleys 50 and 54) and spanning between the lower ends of each pair of spaced apart posts is a lower connecting member (32, 3), the lower connecting members slidably secured (via wheel assemblies 36, 38, 40, 42) to the first and second spaced apart longitudinally extending beams (86, 88) and at least one cross-brace (44) extending between the upper connecting member (not numbered, the brackets near pulleys 50 and 54) of the first and second pair of spaced apart posts (20, 22, 24, 26); a saw head assembly (saw head 84) comprising: (i) a drive source (motor Fig. 11/ 30 Rickmers) with a clutch pulley (160 Rickmers as modified); (ii) a first blade wheel shaft (150 Rickmers), the first blade wheel shaft (150 Rickmers) comprising a distal end and a proximal end (front and back of the shaft), the proximal end of the first blade wheel shaft secured to a saw head weldment (230/232 Rickmers); (iii) a drive pulley (156 Rickmers) mounted onto the first blade wheel shaft (150 Rickmers) proximate the proximal end of the first blade wheel shaft (150 Rickmers); (iv) a first drive blade wheel (e.g. 26b Rickmers) mounted onto the first blade wheel shaft  (150 Rickmers) proximate the distal end of the first blade wheel shaft, the first drive blade wheel (26b Rickmers) secured to the drive pulley (156 Rickmers via the shaft 150); (v) a drive belt (158 Rickmers) partially encircling an outer circumference of both the clutch pulley (160 Rickmers) and the drive pulley (156; Rickmers; see Fig. 4) in order to transfer rotational motion from the clutch pulley(160 Rickmers)  to the drive pulley (156 Rickmers) as well as the first drive blade wheel (26a/26b Rickmers / 13a/13b Wightman) secured thereto; (vi) a second blade wheel shaft (e.g. 150 on blade wheel 26a) secured to the saw head weldment (230/232 Rickmers); (vii) a second drive blade wheel (26b Rickmers) mounted onto the second blade wheel shaft (150 Rickmers); (viii) first and second oppositely directed band saw blades ( (21A/ 21B; as modified by Wightman) partially enveloping the outer circumference of the first and second drive blade wheels (e.g. 26a/26b Rickmers / 13a/13b Wightman), wherein the carriage assembly (Fig. 1) is operable to reciprocate along the longitudinally extending beams (rails 86,88);  for making successive back and forth passes across the log (as modified by second blade); and an actuating mechanism (crank handle 60)  for raising and lowering the first and second drive blade wheels and the first and second oppositely directed saw blades for positioning in turn each band saw blade for cutting a horizontal section from the log in each respective pass.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dale (U.S. Patent 8,276,493) in view of Johnston. Sr. (U.S. Patent 6,722,248), herein referred to as Johnston, Wightman (WO2019/0231703), Rickmers et al. (U.S. Patent 4711032), herein referred to as Rickmers and in further view of Gass (U.S. Publication 2002/0170400) .  As best understood, the modified device of Dale discloses the claimed invention except wherein a tightly fitting rubberized V-belt is positioned within the circumferential channel of each blade wheel.  As modified by Wightman, the blade wheels of Dale are shown to be tapered toward the center forming a v-shape, but there is no rubberized belt on them.  Attention is further directed to the Gass bandsaw. Gass discloses that “the perimeter of each wheel may be coated or covered in a high friction material such as rubber” to prevent the blade from slipping on the wheel as it is rotated (see paragraphs [0024 and 0029]). Thus as known by Wightman to form the wheels in a v-shape to prevent slipping of the blade and as taught by Gass to also utilize a rubberized material on the blade, it would have been obvious to one having ordinary skill in the art to have combined the teachings to utilize a rubberized belt on the wheels that followed the shape of the wheels (e.g. a v-shape) as both teachings are for the same purpose of maintaining the traction of the blades on the wheels. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724